DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




               FLORIDA CITIZENS ALLIANCE, INC.,
                a Florida not for profit corporation;
              DOUGLAS LEWIS; BRANTLEY OAKEY;
                        and ERIC KONUK,

                             Appellants,

                                 v.

           THE SCHOOL BOARD OF COLLIER COUNTY,

                              Appellee.


                           No. 2D20-739



                        September 10, 2021

Appeal from the Circuit Court for Collier County; Elizabeth V. Krier,
Judge.

Brantley Oakey of The Law Office of Brantley Oakey, Naples, for
Appellants.

Christopher D. Donovan and James D. Fox of Roetzel & Andress,
LPA, Naples, for Appellee.


SILBERMAN, Judge.
     This dispute arose from the selection of textbooks for the

Collier County Public School District (the District). Florida Citizens

Alliance, Inc., Douglas Lewis, Brantley Oakey, and Eric Konuk (the

Plaintiffs) appeal a final judgment in favor of the School Board of

Collier County (the School Board) that dismisses the four counts of

the Plaintiffs' complaint with prejudice. We affirm the dismissal of

counts two, three, and four without further discussion. Count one

alleged violations of the Sunshine Law, section 286.011, Florida

Statutes (2016), in the selection of the textbooks. We reverse the

dismissal of count one and remand to the trial court.

     In count one, the Plaintiffs alleged that the School Board

created a process whereby "Instructional Materials Review

Committees" (also referred to herein as Textbook Committees)

reviewed textbooks, ranked them, eliminated some from

consideration, and recommended a single textbook for each class

subject. The Plaintiffs alleged that the School Board delegated a

substantial portion of its authority regarding textbook selection to

the Textbook Committees and that the Textbook Committees met in

closed sessions without public meeting notices. Further, the

Plaintiffs alleged that this resulted in violations of the Sunshine Law

                                  2
because they and the public were denied the opportunity to view

the full process by which the textbooks were reviewed, ranked,

eliminated, and selected for recommendation before the School

Board approved the recommendations. As a remedy, the Plaintiffs

sought declarations that, among other things, the School Board

violated the Sunshine Law; the School Board's final approval of the

textbooks on April 11, 2017, is void ab initio; and the School Board

is enjoined from permitting future Textbook Committees "to rank,

eliminate, and select textbook recommendations without requiring

that those meetings are publicly noticed and open to the public" in

accord with the Sunshine Law.

     The Plaintiffs filed an emergency motion to enjoin the School

Board from approving the textbook purchases at a meeting on June

13, 2017, and a predecessor trial court judge denied the motion.1

The School Board subsequently filed a motion to dismiss the

complaint. In the final judgment ruling on the School Board's



     1 The purchase of the textbooks was approved at the June 13,
2017, meeting, and an appeal of the order denying the emergency
motion for temporary injunction was dismissed as moot. See Fla.
Citizens All., Inc. v. School Bd. of Collier Cnty., 247 So. 3d 720 (Fla.
2d DCA 2018).
                                   3
motion to dismiss, the trial court stated that "its ruling [wa]s based

on prior rulings of the Court," apparently referring to the prior order

denying the Plaintiffs' emergency motion for temporary injunction.2

In the final judgment, the court dismissed count one with prejudice

for lack of standing.3 The court also found with respect to count

one that the Textbook Committees "are not an agency for purposes

of the Sunshine Law," relying on Knox v. District School Board of

Brevard, 821 So. 2d 311 (Fla. 5th DCA 2002), and School Board

Policy 2520, attached as an exhibit to the complaint.

Applicability of the Sunshine Law to the Textbook Committees

     On appeal, the Plaintiffs argue that the Textbook Committees

are governed by the Sunshine Law. We agree and determine that

the trial court erred in dismissing count one.


     2On appeal, both parties rely upon the testimony and exhibits
presented at the evidentiary hearing on the Plaintiffs' earlier
injunction motion.
     3 The School Board concedes on appeal that the trial court
erred in ruling that the Plaintiffs lacked standing to raise a
Sunshine Law violation. The Sunshine Law "on its face[] gives the
appellant standing without regard to whether he suffered a special
injury." Godheim v. City of Tampa, 426 So. 2d 1084, 1088 (Fla. 2d
DCA 1983); see also Smith v. City of Fort Myers, 944 So. 2d 1092,
1095 (Fla. 2d DCA 2006) (citing Godheim and recognizing that the
Sunshine Law expressly confers standing).
                                  4
     A "district school board has the constitutional duty and

responsibility to select and provide adequate instructional materials

for all students." § 1006.28(1), Fla. Stat. (2016);4 see also art. IX,

§ 4(b), Fla. Const. (requiring each school board to "operate, control

and supervise all free public schools within the school district"). A

school board has final decision-making authority on the selection

and purchase of instructional materials. See §§ 1006.28(1), .40(2).

Among a district school superintendent's duties with respect to

instructional materials are to recommend plans for providing those

materials and to "provid[e] for an evaluation of any instructional

materials to be requisitioned that have not been used previously in

the district's schools." § 1006.28(2)(a).5

     A district school board is permitted by statute to "implement

an instructional materials program that includes the review,

recommendation, adoption, and purchase of instructional

materials." § 1006.283(1). School Board Policy 2520 governs



     4 The statute was amended, and the provision is now found in
section 1006.28(2). See ch. 2017-177, §§ 2, 7, Laws of Fla. (eff.
July 1, 2017).

     5   This provision is now found in section 1006.28(3)(a). See id.
                                    5
instructional materials and resources and contains a materials

adoption policy. Policy 2520 recognizes the School Board's

"constitutional duty and responsibility to select and provide

adequate instructional materials for all its students to enhance

student achievement and development." Policy 2520 also

recognizes the statutory responsibility of the district superintendent

(the Superintendent) to evaluate and recommend instructional

materials to be requisitioned that previously had not been used in

the District's schools.

     Policy 2520 directs that "the Superintendent shall establish

Instructional Materials Review Committees." These Textbook

Committees must use a quantitative "rubric of evaluation" to

enhance objectivity and must prepare minutes and reports to aid in

the School Board's review. The Textbook Committees submit their

reports "to the Superintendent for transmittal to the Board."

     Policy 2520 also provides that parents may file a petition form

objecting to "any instructional materials to be considered by the

Board for adoption" in accord with section 1006.28. The School

Board then holds a public hearing on timely filed objections, and its

decision after the hearing is final and not subject to further review.

                                   6
     The Sunshine Law provides as follows:

     (1) All meetings of any board or commission of any state
     agency or authority or of any agency or authority of any
     county, municipal corporation, or political subdivision,
     except as otherwise provided in the Constitution,
     including meetings with or attended by any person
     elected to such board or commission, but who has not
     yet taken office, at which official acts are to be taken are
     declared to be public meetings open to the public at all
     times, and no resolution, rule, or formal action shall be
     considered binding except as taken or made at such
     meeting. The board or commission must provide
     reasonable notice of all such meetings.

§ 286.011(1); see also art. I, § 24(b), Fla. Const. Thus, the statute

generally requires meetings of a governmental board at which

official action is taken to be open to the public.

     The purpose of the Sunshine Law is "to protect the public from

'closed door' politics"; therefore, "the law must be broadly construed

to effect its remedial and protective purpose." Sarasota Citizens for

Responsible Gov't v. City of Sarasota, 48 So. 3d 755, 762 (Fla. 2010)

(quoting Wood v. Marston, 442 So. 2d 934, 938 (Fla. 1983)). Unless

specifically exempted, all Florida governmental authorities are

subject to the Sunshine Law's requirements. Id. (citing art. I, §

24(c), Fla. Const.). It is "an irreparable public injury" to violate the

Sunshine Law; thus, when an official has violated the Sunshine


                                    7
Law, it renders the official action void ab initio. Id. (quoting Town of

Palm Beach v. Gradison, 296 So. 2d 473, 477 (Fla. 1974)).

        The requirements of the Sunshine Law "may also apply to

committees subordinate to or selected by traditional governmental

authorities." Id. We must consider "the dispositive question" of

"whether 'decision-making authority' has been delegated to the

committee." Id. (quoting Wood, 442 So. 2d at 939). When decision-

making authority has been delegated to the committee, its

"meetings must be open to public scrutiny, regardless of the review

procedures eventually used by the traditional governmental body."

Id. To determine whether a delegation is one of decision-making

authority, "the 'nature of the act performed' " must be evaluated

rather than "the make-up of the committee or the proximity of the

act to the final decision." Id. at 763 (quoting Wood, 442 So. 2d at

939).

        School board actions are subject to the Sunshine Law. Knox,

821 So. 2d at 314. When a school board delegates part "of its

decision-making authority to an advisory group, those meetings

must be open to the public." Id. (citing Wood, 442 So. 2d 934). In

contrast, the Sunshine Law does not apply "when a governmental

                                   8
executive uses staff for a fact-finding and advisory function in

fulfilling his or her duties." Id. at 315. A school board's staff,

"which includes the superintendent, is generally not subject to the

Sunshine Law." Id. at 314.

     In Knox, an area superintendent appointed a team of

employees, including herself, to interview applicants for a principal

position. Id. at 312-13. The team evaluated the applicants "and

assigned them numerical scores." Id. at 313. Based on the team's

input, the area superintendent recommended at least two

candidates to the county superintendent. Id. The county

superintendent received all applications, and he decided which

applicants he would interview and nominate to the school board.

Id. The court determined that "[e]ven if the school superintendent

is viewed as an 'agency' subject to the Sunshine Law," the role of

the interview team was only "fact-finding or advisory," and thus the

Sunshine Law did not apply to the team's meetings. Id. at 314.

     In doing so, the court contrasted cases where the Sunshine

Law did apply, including Silver Express Co. v. District Board of

Lower Tribunal Trustees of Miami–Dade Community College, 691 So.

2d 1099 (Fla. 3d DCA 1997). The Knox court noted that in Silver

                                   9
Express the "committee was governed by [the] Sunshine Law where

its function was to weed through various proposals, determine

which were acceptable and to rank them accordingly." Knox, 821

So. 2d at 314.

     More recently, the First District also recognized that advisory

committees which present "structured recommendations" that

"eliminate opportunities for alternative choices by the final

authority, or which rank applications for the final authority [] have

been determined to be agencies governed by the Sunshine Law."

Carlson v. State, 227 So. 3d 1261, 1265-66 (Fla. 1st DCA 2017)

(alteration in original) (quoting Silver Express, 691 So. 2d at 1101).

In Silver Express, a college's purchasing director, not the college's

board, appointed the committee to evaluate contract proposals.

691 So. 2d at 1100. The court noted that "the committee's action

helped to crystalize the decision to be made by the College." Id.

Therefore, the committee was governed by the Sunshine Law. Id. at

1101.

     Here, although the Superintendent has the statutory duty to

recommend textbooks to the School Board, the School Board has

the final decision-making authority to select the textbooks. In

                                  10
addition, Policy 2520 directed the Superintendent to establish the

Textbook Committees to review the textbooks and evaluate them

using a quantitative rubric; thus, the Textbook Committees ranked

the textbooks. In fact the Textbook Committees' selections for

recommendation are the textbooks "with the highest number of

points."

     The School Board voted at its April 11, 2017, meeting to adopt

the textbooks that the nine Textbook Committees had

recommended—the textbooks with the highest number of points in

each category. The Plaintiffs assert that the School Board did not

discuss the substance of any of the textbooks that were

recommended or of any of the other textbooks that were not

recommended. Some members of the public spoke for a few

minutes, and the School Board's discussion on the textbooks lasted

under thirty minutes. The attachments to the complaint show that

the School Board approved thirty-six recommended titles at that

meeting. It is telling that if the School Board fails to ratify a

Textbook Committee's selection, the School Board does not select

another textbook that was reviewed. Rather, that Textbook



                                   11
Committee would "reconvene" so that the "review and selection

process will continue until the Board approves the selection."

     The Textbook Committees' evaluation and ranking of the

textbooks clearly "helped to crystalize the decision to be made by"

the School Board. Silver Express, 691 So. 2d at 1100. In fact,

under Policy 2520 the School Board cannot select a textbook on its

own if it disagrees with a Textbook Committee's evaluation. Thus,

the recommendations "eliminate[d] opportunities for alternative

choices by the final authority" as well as "rank[ed] applications for

the final authority." Silver Express, 691 So. 2d at 1101. Therefore,

we conclude that the Textbook Committees have been delegated

decision-making authority, that the Sunshine Law applies to

meetings of the Textbook Committees, and that those meetings

must be open to the public with reasonable notice provided. See

§ 286.011(1); Sarasota Citizens, 48 So. 3d at 762; Silver Express,

691 So. 2d at 1100-01.

                         Reasonable Notice

     The Plaintiffs contend that the School Board failed to give

reasonable notice for the meetings of the Textbook Committees. See

§ 286.011(1) (requiring reasonable notice of public meetings). The

                                  12
Sunshine Law does not define reasonable notice, "and the type of

notice that must be given for a meeting is variable and depends on

the facts of the situation." Transparency for Fla. v. City of Port St.

Lucie, 240 So. 3d 780, 786 (Fla. 4th DCA 2018) (citing Op. Att'y

Gen. Fla. 2000–08 (2000)).

     The School Board posts its notices of regular School Board

meetings on the public notice page of the District's website and in

its "iNews" electronic newsletter. The School Board does not

dispute that notice for meetings of the Textbook Committees was

not given on the public notices page of the District's website or in

the newsletter. Rather, the notice was posted to the instructional

materials page of the District's website. If a member of the public

navigated to the instructional materials page and had known to

click on the link for the application to be a member of a Textbook

Committee or to check the calendar for committee members, the

person would have found when the meetings were scheduled. The

Plaintiffs point out that a person would have had to click on nine

different applications—one for each subject—to get all the dates for

all the committee meetings. Nothing indicated that the meetings

were open to the public.

                                   13
     We agree with the Plaintiffs that burying a notice inside a

committee application and calendar on the instructional materials

page of the District's website is an unreasonable way to give public

notice of a meeting. Under these circumstances, we conclude as a

matter of law that reasonable notice of the committee meetings was

not given.

                         Cure for Violation

     The Plaintiffs also argue that the Sunshine Law violations by

the Textbook Committees have not been cured because the School

Board has never fully reexamined the work performed by those

committees. "Sunshine Law violations can be cured by

'independent, final action in the sunshine,' " as "distinguished from

mere ceremonial acceptance or perfunctory ratification of secret

actions and decisions." Sarasota Citizens, 48 So. 3d at 765 (quoting

Tolar v. School Bd. of Liberty Cnty., 398 So. 2d 427, 429 (Fla. 1981)).

"[O]nly a full, open hearing will cure a defect arising from a

Sunshine Law violation." Id. (alteration in original) (quoting Zorc v.

City of Vero Beach, 722 So. 2d 891, 903 (Fla. 4th DCA 1998)). In

Sarasota Citizens, the Florida Supreme Court determined that any

violations of the Sunshine Law by email exchanges were cured

                                  14
when "multiple proposals were discussed and rejected before one

was finally approved" by a board after four public board meetings.

Id. at 766.

     The School Board relies upon School Board meetings held on

April 11 and June 1, 2017, as a cure for the violations. It also

argues that all the materials the Textbook Committees considered

were online for the School Board to consider. But as discussed

above, at the April 11 meeting the School Board did not discuss the

substance of the textbooks, and the School Board's discussion

lasted under thirty minutes when it approved all thirty-six

recommended titles. At the June 1 meeting, the School Board

considered objections filed as to six of the thirty-six textbooks that

the School Board had approved. Members of the public spoke at

that meeting. After hearing and considering the objections, the

School Board rescinded its approval of one textbook.

     Policy 2520 required that the matter go back to the Textbook

Committee for a new review and recommendation of an alternative

selection. The School Board could not choose a textbook on its own

by considering other alternatives from the textbooks that the

committee had previously considered. We conclude that the School

                                  15
Board's two meetings failed to cure the Sunshine Law violations

because a full and open hearing was not had on the Textbook

Committees' recommendations. See id. at 765.

                             Conclusion

     The Sunshine Law applies to the Textbook Committees, and

the failure to give reasonable notice to the public of their meetings

resulted in violations of the Sunshine Law. Further, the School

Board did not cure the violations. Therefore, as to the dismissal of

count one, we reverse the final judgment and remand to the trial

court. We otherwise affirm the final judgment as to the dismissal

with prejudice of the remaining counts.

     Affirmed in part, reversed in part, and remanded.

CASANUEVA and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.




                                  16